DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 2/18/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-13, 16, 18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2010/0219587) in view of Chitren (US 7461846).
 	Regarding claims 1, 4, 6, 13, 16 and 18 Wang et al. discloses a bearing seal 1 Fig. 4, comprising: a seal case 20; a sleeve 10; and a thrust bumper 40 disposed between the seal case and the sleeve capable of defining spacing between the seal case and the sleeve during assembly of a wheel end implementing the bearing seal.  However, Wang et al. fails to explicitly disclose that the thrust bumper includes 90% polytetrafluoroethylene by weight.  Chitren, a bearing seal Fig. 1, discloses the use of a thrust bumper 30 that includes polytetrafluoroethylene.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the thrust bumper of Wang et al. to a material of PTFE as taught by Chitren in order to provide an efficient amount of wear resistance and lubricity between members of the bearing seal. (Also see, Col. 3, Ln. 66 – Col. 4, Ln. 4 of Chitren)
 	Regarding limitations with respect to the range of the amount of PTFE that is provided in the thrust bumper, Chitren recognizes the use of a bumper with PTFE and filler material (e.g. glass, and lubricants such as graphite, molybdenum disulphide, other carbon fillers). (Col. 5, Ln. 25-30 of Chitren)  It would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the percentage of PTFE to any number of ranges (i.e. at least 90%) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

	Regarding claims 8 and 20, Wang et al. as modified discloses the thrust bumper 40 capable of being characterized by at least fifty percent maximum elongation at twenty degrees Celsius.
 	Regarding claim 9, Wang et al. as modified discloses the thrust bumper 40 being mounted to an axial leg 22 of the seal case, the sleeve 10 including an inner radial leg 12, an outer radial leg 11, and an axial leg connecting the inner radial leg to the outer radial leg, the outer radial leg terminating in an edge that faces the thrust bumper. 	Regarding claim 10, Wang et al. as modified discloses each of the edge and the thrust bumper 40 capable of being rotationally symmetric about rotation axis of the bearing seal 1, radial extent of the edge being bounded by an inner diameter and an outer diameter, the thrust bumper including a planar surface facing the edge, radial extent of the planar surface including and exceeding the radial extent of the edge.
 	Regarding claim 11, Wang et al. as modified discloses the thrust bumper 40 having rectangular cross section in a plane that includes the rotation axis.
 	Regarding claim 12, Wang et al. as modified discloses a rubber gasket 70 over-molded on the seal case 20, the thrust bumper 40 being seated in the rubber gasket. 	Regarding claim 21, Wang et al. as modified discloses a ring 40 being characterized by cylindrical symmetry about a cylinder axis encircled by the ring, the ring having a planar surface facing along the cylinder axis. 	Regarding claim 22, Wang et al. as modified discloses ring 40 having rectangular cross section in a plane including the cylinder axis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground(s) of rejection.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675